                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 TED MCCLAIN,                                :   Case No. 3:18-cv-00197
                                             :
        Plaintiff,                           :   District Judge Thomas M. Rose
                                             :   Magistrate Judge Sharon L. Ovington
 vs.                                         :
 CAVALRY SPV I, LLC, et al.,                 :
                                             :
        Defendants.                          :
                                             :


                                DECISION AND ENTRY


       Defendant Cavalry SPV I, LLC, through its attorneys with Defendant Levy &

Associates, LLC, previously brought a case in the Champaign County, Ohio Municipal

Court attempting to collect a debt that Plaintiff Ted McClain allegedly owed. The debt,

Defendants said, was in connection with an account Plaintiff held with Synchrony

Back—specifically, a “‘Care Card’ Account for healthcare and related goods and

services.” (Doc. # 1, ¶ 8). Defendants state that the Municipal Court case was

voluntarily dismissed before trial. (Doc. #8, PageID #345).

       Plaintiff asserts in the present case that Defendants’ actions in attempting to

collect on the Care Card Account violated his rights under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692 (FDCPA) and Ohio law. The case is presently pending

on Defendants’ Motion For Judgment On The Pleadings, Plaintiff’s Memorandum In

Opposition, Defendants’ Reply (Doc. #s 8, 12, 14), and the record as a whole.

Defendants seek judgment on the pleadings in their favor under Fed. R. Civ. P. 12(c).
       The parties disagree about whether the Court may rely on documents attached to

Defendants’ Amended Answer at this stage of the case. Defendants contend that the

Court may grant their Rule 12(c) Motion in light of the information provided in those

records because they are public records from their case against Plaintiff in Municipal

Court. Plaintiff argues that the Court should not take judicial notice or consider the

documents Defendants have attached to their Amended Answer.

       If a Rule 12(c) motion presents materials outside the pleadings and the court

considers them, “the motion must be treated as one for summary judgment under Rule

56.” Fed. R. Civ. P. 12(d).

       Plaintiff alleges in his Complaint that Defendants filed their Complaint in

Municipal Court “with knowledge that it did not have the documents necessary to prove

that Calvary SPV I, LLC had ownership of the debt.” (Doc. #1, ¶ 69). Defendants

counter that the Court can consider the public records from their case in Municipal Court,

including documents containing sworn testimony with supporting business records to

show Defendant Calvary owned the Account.

       “In general, the majority of the cases which do not allow a court to take judicial

notice of the contents of a public record do so because there is no way for an opposing

party, prior to the issuance of the court’s decision, to register his or her disagreement with

the facts in the document of which the court was taking notice. Thus, in order to preserve

a party’s right to a fair hearing, a court, on a motion to dismiss [or a Rule 12(c) motion],

must only take judicial notice of facts which are not subject to reasonable dispute.”

Passa v. City of Columbus, 123 F. App’x 694, 697 (6th Cir. 2005) (internal citation


                                              2
omitted).

       Defendants’ reliance on the Business Records Affidavit and attached documents to

establish their ownership of the debt requires conversion of their Rule 12(c) Motion to a

motion for summary judgment under Rule 56. Defendants filed these documents in the

Municipal Court that case was voluntarily dismissed. There is no indication by either

party in this case that the Municipal Court found Defendants’ documents authentic or

otherwise admissible. And there is no indication that Plaintiff, who proceeded in the

Municipal Court as a pro se Defendant, had a reasonable opportunity in that Court to

challenge the assertions advanced in Defendants’ [there Plaintiffs’] evidence.

       In this situation, an Order converting Defendants’ Rule 12(c) Motion to a Rule 56

motion for summary judgment is warranted.

                       IT IS THEREFORE ORDERED THAT:

      1.      Defendants’ Motion For Judgment On The Pleadings is converted to a
              Motion for Summary Judgment; and

      2.      Plaintiff must file his evidence, if any, in support of his claims and in
              opposition to Defendants’ Motion for Summary Judgment by July 12,
              2019.

      Plaintiff is placed on notice that in the event he does not timely respond to
this Order, Defendants’ Motion may be granted and his case dismissed.


June 11, 2019                                    s/Sharon L. Ovington
                                                 Sharon L. Ovington
                                                 United States Magistrate Judge




                                             3
